Citation Nr: 0632309	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-36 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for diffuse 
lumbar degenerative disc and facet disease with Grade 1 
spondylolisthesis at L3-L4.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1957, and from February 1966 to March 1969.

This claim is on appeal from the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for a low back disability 
and initially assigned a 10 percent evaluation effective to 
August 1979.  The veteran disagreed with the disability 
rating.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the statement of the case has 
indicated that all pertinent evidence has been considered, 
the Board can proceed with its review without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, in a March 2006 rating decision, the RO increased 
the evaluation to 20 percent effective to August 2002.  The 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 20 percent remains in appellate 
status. 

As a final procedural matter, the veteran has attempted to 
raise issues with respect to earlier effective dates, both 
with the initial rating and with the 20 percent ratings; 
however, these claims have not yet been adjudicated by the 
RO.  If the veteran wishes to pursue these issues, he should 
do so with specificity at the RO.  At this juncture, the 
Board does not have jurisdiction over these claims and they 
are not addressed in this decision.

This case was remanded by the Board in March 2005 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  Neither the pre-amended nor the amended version of the 
intervertebral disc syndrome and spine regulations are more 
favorable to this veteran's claim and both will be considered 
as applicable.

2.  The overall impairment due to the veteran's service-
connected low back disability under the pre-amended 
regulations more nearly approximates severe, but not 
pronounced, intervertebral disc syndrome.  

3.  The evidence does not show ankylosis of the spine, 
incapacitating episodes of intervertebral disc disease 
requiring bedrest, or combined neurological and orthopedic 
pathology warranting a higher rating under the amended 
regulations.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the criteria for 
a rating of 40 percent, but no more, for diffuse lumbar 
degenerative disc and facet disease with Grade 1 
spondylolisthesis at L3-L4 have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 
(2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 
(Aug. 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

In July 2002, the veteran filed the current claim.  The 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised shortly thereafter 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) ("amended intervertebral disc regulations").  
Further, the remaining spinal regulations were amended in 
September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("amended spine regulations").  

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his low back disability 
under pre-amended DCs 5003-5010 for arthritis with a maximum 
rating of 10 percent.  The veteran's low back disability has 
subsequently been considered under the amended intervertebral 
disc and amended spine regulations and is now rated under DC 
5243.  

Under the pre-amended regulations, in order for the veteran 
to receive a rating higher than 20 percent for his low back 
disability, the medical evidence must show any of the 
following:

*	favorable ankylosis of the lumbar spine (DC 5289);
*	"severe" limitation of motion of the lumbar spine (DC 
5292);
*	"severe" intervertebral disc syndrome with recurring 
attacks, intermittent relief (DC 5293); or
*	"severe" lumbosacral strain with listing of whole 
spine, marked limitation of forward bending, loss of 
lateral motion with arthritic changes, narrowing or 
irregularity of joint space, etc. (5295) (all under the 
pre-amended regulations) 

The veteran underwent only one VA examination (in July 2002) 
under the pre-amended spine regulations.  The Board will also 
consider outpatient treatment records during the relevant 
time frame.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 40 percent evaluation, but 
no more, for the veteran's low back disability is warranted 
under the pre-amended regulations.  

Significantly, while limitation of motion of the lumbar spine 
does not rise to the level of a higher rating, X-ray evidence 
showed "narrowing of virtually all of the disc spaces with 
large osteophytes, particularly on the right."  The final 
diagnosis was "severe" degenerative changes.  Therefore, 
the Board finds that diagnostic evidence of extensive 
narrowing of nearly all the joint spaces and diagnosis of 
"severe' degenerative joint disease satisfies the criteria 
for a 40 percent rating under the pre-amended regulations.

Outpatient treatment records for the relevant time frame have 
been reviewed but do not support a higher than 40 percent 
rating.  As an example, in April 2001, the veteran complained 
of peripheral neuropathy of the lower extremities.  At the 
time, a physical examination reflected normal gait, intact 
sensation, and 5/5 strength.  In January 2001, the sensory 
examination was normal by monofilament, and the vascular 
examination was normal.  Additional outpatient treatment 
records were reviewed but do not support a higher rating.  
Therefore, a 40 percent rating, but no more, is warranted 
under the amended regulations. 

The Board will now consider whether a rating in excess of 40 
percent is warranted under the amended regulations for the 
period after September 2002 (disc regulations) and September 
2003 (spine regulations).  To warrant a higher than 40 
percent rating under the amended regulations, the evidence 
must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	associated objective neurological abnormalities 
sufficient to warrant a higher rating under the 
guidance outlined in Note (1);
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent);
*	combining separate evaluations for chronic orthopedic 
and neurological manifestations of intervertebral disc 
syndrome.

"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Turning now to the record, the evidence does not support a 
higher rating based on ankylosis.  Specifically, in the most 
recent VA examination report dated in October 2005, the 
veteran was able to forward flex to 70 degrees (90 normal), 
extension to 20 degrees (30 normal), right and left lateral 
bending (lateral flexion) to 18 degrees (30 normal), right 
rotation to 18 degrees (30 normal), and left rotation to 
neutral position only.  The veteran reported pain at the end 
of ranges.  While limited in his movements, the veteran had a 
certain range of motion and this evidence does not support a 
finding of ankylosis (fixation) of the spine.

Next, as provided in Note (1),38 C.F.R. § 4.71a, DC 5243, the 
Board is directed to evaluate any associated objective 
neurological abnormalities under an appropriate diagnostic 
code.  In this case, the veteran contends that he has a 
burning, radiating pain throughout his spine.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124 (2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2005).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

Records have not confirmed objective evidence of nerve 
impairment related to a low back disability such that a 
greater than 40 percent rating is warranted for associated 
neurological abnormalities.  In this regard, although the 
veteran has reported on-going pain in his legs, the evidence 
does not show marked muscular atrophy, a defining criteria of 
a 60 percent rating for peripheral neuropathy.  

Of note, the October 2005 VA examination reflected that 
sensory examination was intact in the lower extremities, 
there was no atrophy, deep tendon reflexes were 1+ of the 
Achilles and 2+ of the patella.  Therefore, the evidence does 
not warrant a higher rating for neurological abnormalities.

With respect to a higher evaluation for intervertebral disc 
disease based on incapacitating episodes, the Board finds 
that the medical evidence does not support a higher rating.  
As noted above, a 60 percent rating for intervertebral disc 
syndrome requires incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  While he 
has complained of on-going pain and discomfort, and indicated 
that he had experienced flare-ups which required bedrest, 
there is no indication that he has been medically-ordered 
bedrest for any period of time.  

In addition, the evidence does not show that the veteran had 
ever been hospitalized for intervertebral disc syndrome.  
Therefore, the evidence does not support a higher than 40 
percent rating for intervertebral disc syndrome based on the 
number of incapacitating episodes under the amended disc 
regulations.

Next, considering separate evaluations for chronic 
orthopedic and neurological manifestations, the Board finds 
that the evidence does not support a higher rating at this 
time.  

First, the veteran's chronic orthopedic manifestations are 
represented by limited range of motion of the lumbar spine.  
Under the amended General Rating Formula, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  The 
veteran's current flexion (in October 2005) was reported as 
70 degrees, warranting a 10 percent rating but no more.  

Moreover, the most recent combined range of motion of the 
thoracolumbar spine was 144 degrees in October 2005.  A 20 
percent rating requires a combined range of motion of not 
greater than 120 degrees.  In sum, considering only the 
veteran's chronic orthopedic manifestations, the evidence 
supports no greater than a 10 percent rating.  

The most recent neurologic manifestations of the veteran's 
intervertebral disc syndrome include findings of an intact 
neurological examination, normal bowel and bladder function, 
and no muscle atrophy.  Muscle strength was 5/5 or 4/5 of the 
various muscles tested.  The reflexes were 1+ and 2+, 
depending on the area tested.  While the veteran reported 
daily pain, the evidence does not show additional neurologic 
dysfunction, such as loss of bladder control, etc.

Applying this evidence to the diagnostic criteria for 
neurological involvement previously outlined above (DC 8520), 
the Board finds that such symptoms are compatible with, at 
most and resolving all doubt in his favor, a "moderate" 
rating.  In essence, the veteran's neurological manifestation 
is pain.  While significant, beyond that subjective 
complaint, the evidence shows an essentially normal motor 
examination, normal reflexes, and no other organic 
neurological changes such as muscular atrophy or trophic 
changes (hair was noted on top of the toes, no alopecia noted 
on the lower extremities, and the skin was intact). 

As such, the Board finds that the neurologic manifestations 
of lower extremity neuropathy due to intervertebral disc 
syndrome are wholly sensory.  Under the provisions of 
38 C.F.R. § 4.124a, when neurological involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Giving the veteran the benefit of the 
doubt and assigning a "moderate" rating, a 20 percent 
rating is warranted for neurological manifestations under DC 
8520.  The Board notes that the objective clinical evidence 
shows intact sensation.

Accordingly, the Board finds that, under the combined 
criteria, the veteran could be rated as 10 percent rating for 
his chronic orthopedic manifestation of limitation of lumbar 
spine motion and 20 percent for his chronic neurologic 
manifestation of moderate neuropathy.  After combining the 
ratings under 38 C.F.R. § 4.25, the veteran would be entitled 
to no greater than a 40 percent schedular rating.  Therefore, 
the Board finds that a higher evaluation is not warranted for 
a combined orthopedic or neurological evaluation under the 
amended regulations.  

More recent outpatient treatment records have been reviewed 
and do not support a higher rating.  As an example, in an 
August 2004 note, a physical assessment reflected that the 
veteran's sensation was intact to light touch, strength was 
5/5 throughout, and deep tendon reflexes were 2+.  

In August 2003, he complained of left thigh pain with 
radiation down the back of his leg to the heel.  He denied 
numbness or tingling but reported an ache.  At that time, 
straight leg raises were negative, he had full range of 
motion, and the neurological assessment was essentially 
normal.  An MRI would be considered if the pain worsened.  
While the evidence shows periodic complaints of back pain, 
the evidence does not support a rating in excess of 40 
percent.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
June 2006.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

The March 2005 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2006 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in July 2002 and October 
2005.  The available medical evidence is sufficient for an 
adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

Entitlement to a 40 percent rating, but no more, for diffuse 
lumbar degenerative disc and facet disease with Grade 1 
spondylolisthesis at L3-L4 is granted subject to regulations 
governing the payment of monetary awards.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


